Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1, 4-6, 10 and 21 have been amended from the current set of Claims filed on 01/13/2021.
3.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-15 and 21-25, see Pages 10-11 filed 01/13/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-15 and 21-25 is withdrawn. 
Please also see Examiner Interview Summary Record filed on 01/21/2021 outlining the content discussed during the Applicant-Initiated Interview conducted on 01/13/2021.
4. 		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-2, 4-6, 10-15 and 21-25, see Page 11 filed 01/13/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection for Claims 1-2, 4-6, 10-15 and 21-25 is withdrawn.
5.		Claims 1-15 and 21-25 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 01/13/2021.

Reasons for Allowance
6. 		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“in response to determining, according to the decision tree, that an action can replace the requested meeting, invoking, with the server, the action identified in one of the hierarchical decision nodes of the decision tree in lieu of scheduling a meeting in response to the received electronic message representing the meeting request”
The closest prior arts of record are:
1) US Patent # (US 7,155,421 B1) to Haldar
2) US PG Pub (US 2016/0098687 A1) to Lamons.
Regarding the Haldar reference, Haldar teaches that an administrator (e.g., a user) could provision the decision tree logic into the exemplary computer system, through a suitable provisioning application. For instance, as indicated at block 50 of FIG. 1, the provisioning 
Haldar either individually or as a whole does not teach or suggest:
“in response to determining, according to the decision tree, that an action can replace the requested meeting, invoking, with the server, the action identified in one of the hierarchical decision nodes of the decision tree in lieu of scheduling a meeting in response to the received electronic message representing the meeting request”
Regarding the Lamons reference, Lamons teaches that the invitation communications (209A) and (209B) generally include a mechanism or means for each user (103A) and (103B) to indicate his or her desire to accept or decline each of the one or more candidate meetings proposed. For example, where the invitation communication (209) is an e-mail message, the e-mail message may include a clickable link which, if clicked by a user (103), indicates that the user accepts (or declines) a particular candidate meeting. In an embodiment, notification systems embedded in the operating system or in a particular software application may be used. Also that the embedded component in Lamons will generally trigger the use of the systems and methods described herein, usually through an API, and engage the decision engine to find an appropriate date, time, and/or place for the meeting or appointment. 
Lamons either individually or as a whole does not teach or suggest:
“in response to determining, according to the decision tree, that an action can replace the requested meeting, invoking, with the server, the action identified in one of the hierarchical decision nodes of the decision tree in lieu of scheduling a meeting in response to the received electronic message representing the meeting request”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

7.		The 35 U.S.C. § 101 rejection for Claims 1-15 and 21-25 are withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.  
For corroboration, please refer to Applicant’s Specification ¶ [0020] & ¶ [0038] which states that “determining that an action can replace the requested meeting, the calendar server can invoke the action identified in the decision tree and decline the requested meeting concerning the requested service. As such, the calendar server can automatically reduce or even eliminate unnecessary meetings for the service provider. Thus, efficiencies and functioning of the calendar server may be improved.”

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DERICK J HOLZMACHER/               Examiner, Art Unit 3623     

/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623